Citation Nr: 1431981	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-11 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

What evaluation is warranted for posttraumatic stress disorder (PTSD) from October 31, 2003 to July 21, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2009 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma that effectuated a February 2009 Board decision granting entitlement to service connection for PTSD.  The RO assigned an effective date of July 21, 2005, and a 50 percent disability rating therefrom.  Service connection for scar residual of shell fragment wound was also granted from May 10, 2005, evaluated as noncompensably disabling.  The Veteran claimed entitlement to earlier effective dates and a higher rating for PTSD.

During the pendency of the appeal, the RO granted a 70 percent disability rating for PTSD from March 14, 2011.

In January 2013, the Board assigned an effective date of August 22, 2003 for service connection of shrapnel wound scar and PTSD, as well as 70 percent disability evaluations for PTSD from July 21, 2005 to August 19, 2006, September 30, 2006 to September 10, 2009, and from August 31, 2010 to March 13, 2011.  The Board denied entitlement to an evaluation in excess of 70 percent from March 14, 2011 and entitlement to a total rating for those periods.  These matters are no longer for appellate consideration.  The issue of what evaluation was warranted for PTSD prior to July 21, 2005 was remanded for further development.

By rating action dated in April 2013, the RO assigned a temporary 100 percent evaluation for PTSD for a period of hospitalization from August 22, 2003 to October 30, 2003.  A 70 percent disability evaluation was assigned from October 31, 2003.  As such, the appropriate matter for consideration is what evaluation is warranted for PTSD from October 31, 2003 to July 21, 2005.



FINDING OF FACT

Between October 31, 2003 and July 21, 2005, PTSD was more nearly productive of occupational and social impairment with no more than deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD between October 31, 2003 and July 21, 2005 are not met. 38 U.S.C.A. §§ 1155, 5103. 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements is not required. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to evaluate the claim.  Extensive VA outpatient records have been received and reviewed in support of the claim for the period under consideration.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim is ready to be considered on the merits.


Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2013).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Veteran's posttraumatic stress disorder is evaluated under the provisions of 38 C.F.R. § 4.130 and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following:  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

In assessing the degree of psychiatric disability, the Global Assessment of Functioning score is for application and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A global assessment of functioning score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A global assessment of functioning score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A global assessment of functioning score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning. See Carpenter v. Brown , 8 Vet.App. 240, 242-244 (1995). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt is resolved in favor of the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2013).

Factual Background

VA outpatient treatment notes dating from November 2003 reflect that the Veteran participated in extensive group therapy, as well as individual psychotherapy.  He was noted to be attentive and actively engaged.  On mental status examination in November 2003 the Veteran's mood was mildly depressed and he was irritable.  Still, he was oriented and motivated for treatment.  His thought process was logical and goal-directed, his memory was grossly intact, and there was no psychotic content.  He denied visual and auditory hallucinations, suicidal ideation and aggressive, violent and homicidal ideation or intent.  His judgment and insight were good.  In December 2003, it was noted that the appellant had been sober 70 days.  He reported feeling depressed with decreased energy and sleep problems, and a recurring dream in which he was attacked by an animal and he woke up feeling scared.  The Veteran was observed to be well groomed with no evidence of psychomotor agitation or retardation.  His mood was sad and affect was mood congruent.  The appellant's judgment and insight were considered fair.  No other abnormal finding was reported.  A global assessment of functioning score of 60 was assigned in December 2003 after discharge from a treatment program.

VA psychological reports dated between January and February 2004 noted that the Veteran had presented for substance abuse treatment at the Dallas VA in mid December 2003 due to longstanding substance abuse problems with alcohol use and opioid dependence.  At admission the Veteran complained of anxiety, depression, anger and emotional dysregulation and paranoia.  The Veteran related a history that included three specific combat-related experiences that remained problematic for him.  He said that he dreaded going to sleep, and that he looked over his shoulder all the time.  

It was reported that the Veteran had worked for 20 years as a bank loan officer and later had his own copy machine business.  He stated that he had had approximately 20 jobs since being discharged from service and had been fired at least seven times, primarily for problems related to anger and lack of emotional control.  The Veteran reported that he maintained an amicable relationships with his ex-wife and good relationships with his adult children.  He stated that he had been chronically dependent on alcohol for most of his life.  Psychological testing was requested. 

During psychological assessment between December 2003 and February 2004, it was reported that the Veteran's thought processes were logical and goal directed.  His thought content was negative for any gross distortions.  The Veteran denied suicidal and homicidal ideation, as well as auditory and visual hallucinations.  His mood varied between anxious and worried depending on comfort level with the task.  Personality testing revealed that the Veteran's chronic dependence on alcohol and drugs had likely been exacerbated by longstanding coping difficulties, particularly in regulating painful effects.  It was determined that the appellant lacked assertiveness in getting his needs met and in expressing conflicted feeling such as sadness, anxiety, worry and anger, and tended to turn these emotions inward where they manifested as severe depression with psychotic features.  It was reported that when under extreme stress the Veteran's thinking could become particularly distorted and psychotic whereupon he tended to employ paranoid defenses and projected his disowned feelings onto others.  The clinician stated that the appellant's difficulties were likely more apparent during stretches of sobriety as alcohol and drug use had been a longstanding coping mechanism for his distress.  It was opined that despite a generally inhibited and emotionally constricted nature, the Veteran was prone to episodes of impulsive rebellious acting out which put him at risk of relapse.  Following evaluation, diagnoses on Axis I were chronic, severe posttraumatic stress disorder, and alcohol and opioid dependence.  An Axis II diagnostic impression of borderline and antisocial traits was rendered.  A global assessment of functioning score of 55 was assigned.  Continued psychiatric monitoring was recommended. 

March 2004 VA outpatient treatment records note that the Veteran had good social support from his daughter and son.  

May and August 2004, mental status examinations were essentially the same.  The May 2004 the Veteran was noted to be self-employed in copy machine service and sales.  He was observed to be irritable and mildly depressed but cooperative.  The appellant's speech was of normal rate and volume, and his thought process was logical and goal directed.  The depression screen was negative.  In August 2004 the examiner recorded that the appellant was participating in a series of treatment programs and had been begun living with his daughter.  On mental status examination the Veteran was oriented, but had blunted affect, and a depressed and anxious mood.  There was no evidence of a thought disorder, delusions, psychosis, hallucinations, flashbacks or suicidal or homicidal ideation.  The appellant did not have increased anxiety when discussing nightmares.  His judgment and insight were appropriate and memory was intact in all spheres.  He denied violent homicidal ideation or intent.  

It was also noted in August 2004 that the Veteran had recently been released from the PTSD program.  He stated that medication had helped his nightmares but that he felt depressed the next day.  Except for some blunted affect, and depressed and anxious mood, there were no other abnormal findings on mental status examination, which essentially mirrored those obtained previously.  The appellant was subsequently seen for an extended clinical evaluation and psychological assessment on another occasion in August 2004 to gauge the extent of PTSD symptoms, to establish an initial diagnostic impression, and to provide additional testing material for completion.  On mental status evaluation, the Veteran was dressed appropriately and displayed good eye contact.  Affect was generally broad.  Speech was fluid and logical though not spontaneous.  Thought process was clear.  He was oriented in all spheres.  Screens for attention, reasoning, judgment and memory were within normal limits.  No auditory or visual hallucinations were reported.  No delusions appeared to be present.  The Veteran denied current suicidal intent.  Following evaluation, the Axis I diagnoses were recurrent major depressive disorder, chronic PTSD, and alcohol and opioid dependence, in early full remission.  A September 2004 clinical entry noted that the appellant was compliant with medication and reported no alcohol or analgesic use.  He denied suicidal/homicidal ideation, sleep disturbance and nightmares.  He reported feeling good.  

A VA outpatient record in December 2004 reflects that the Veteran voiced no complaints and indicated that he was doing very well on his medications.  He related that he did not sleep as well as he liked but had fewer dreams of Vietnam since being on medication.  The appellant said that he did not like crowds.  Affect was appropriate and he was oriented, cooperative and pleasant.  There was no thought disorder, delusions, paranoia or psychosis.  The Veteran denied suicidal and homicidal ideation.  He had no significant depression or anxiety, or memory or cognitive impairment.  His judgment and insight were good.  There were no involuntary movements or tics.  The Veteran was determined to be stable on a medication regimen.

When seen in March 2005, the Veteran indicated that treatment was helpful but that he continued to have some problems with anger and emotional control and did not want to be around people or crowds.  It was reported that there had been fewer nightmares since treatment.  On mental status examination, he was alert and oriented with somewhat constricted affect and blunted mood.  There was no overt psychosis, agitation or threatening behavior or suicidal or homicidal ideation.  The diagnoses were chronic, severe PTSD; and alcohol and opioid dependence in remission for a year and a half.  He was scheduled to return in three to four months.

Legal Analysis

The evidence shows that between October 31, 2003 and July 21, 2005, the Veteran displayed symptoms of PTSD that included anxiety, depression, disturbances of mood, irritability, anger, sleep impairment, social isolation and nightmares that resulted in social and industrial deficiencies for which a 70 percent disability has been assigned.  The Board finds, however, that the evidence preponderates against the assignment of a higher disability evaluation for the cited period.  

The record discloses that the appellant received extensive treatment and follow-up for PTSD during that time frame that included admission to a PTSD program and regular group and individual psychotherapy that elucidated his symptoms and the findings in detail as reported above.  During the period under consideration, the appellant had varying symptoms, to include constricted, blunted, depressed and/or anxious affect or mood at times, but was otherwise he was noted to be fully alert and oriented on all occasions.  Memory was described as good and intact, speech was logical and goal directed, and there was no evidence of a thought disorder, auditory or visual hallucinations, delusional content, atypical psychomotor activity or distortion of reality.  The Veteran consistently denied suicidal ideation.  He complained of some nightmares and sleep impairment but stated that medication alleviated these symptoms.  The evidence shows that after extensive clinical intervention and as time went on, there was improvement in his symptoms during the period under consideration.  In December 2004, the Veteran voiced no complaints and indicated that he was doing very well on medication.  He was appropriately groomed.  While PTSD and other attendant psychological symptomatology were considered severe, no significantly untoward symptomatology was reported between October 31, 2003 and June 21, 2005.  

As well, although the evidence reflects sparse recording of global assessment of functioning scores from October 31, 2003 and June 21, 2005, they were shown to be 55 and 60 between December 2003 and February 2004.  Such findings comport with moderate impairment in social and occupational functioning overall and are contemplated by the currently assigned 70 percent evaluation.  

The record preponderates against a finding that the Veteran's posttraumatic stress disorder caused total occupational and social impairment between October 31, 2003 and June 21, 2005.  The evidence from that term did not show a gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform activities of daily living, disorientation to time or place, or memory loss were shown during the term at issue.  While the Veteran was unemployed between October 31, 2003 and June 21, 2005, this appears to have been due to his voluntary decision to engage in intensive clinical intervention for PTSD, drug and alcohol abuse.  The appellant is not service connected for either alcohol or drug abuse.  The evidence reflects that he maintained sobriety throughout the period under consideration.  Although reporting little socialization, the evidence reflects that he maintained good relations with his children, lived with his daughter during treatment, and even developed an amicable relationship with his ex-wife.  The Board thus finds that the broad range of disability between October 31, 2003 and June 21, 2005 is contemplated by the 70 percent disability evaluation.

Further, the Veteran's overall cognitive functioning was remarkably intact between October 31, 2003 and June 21, 2005.  PTSD symptomatology was determined to be stable in December 2004.  The evidence indicates that the appellant engage actively and appropriately in group discussions and activities without a problem.  For the foregoing reasons, the Board finds that the overall symptoms exhibited by the Veteran between October 31, 2003 and June 21, 2005 due solely to service-connected psychiatric disability were characterized by no more than deficiencies in most areas warranting no more than the currently assigned 70 percent rating.  Accordingly, the evidence preponderates against finding that the Veteran met or more nearly approximated the level of disability required for an evaluation in excess of 70 percent for PTSD between October 31, 2003 and June 21, 2005. 

The Board has considered whether a higher rating for PTSD was warranted on an extraschedular basis between October 31, 2003 and June 21, 2005.  The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  In this regard, there is no evidence showing that the service-connected psychiatric disability resulted in such marked interference with employment or necessitated hospitalization between October 31, 2003 and June 21, 2005 than that contemplated for this disability. See Thun v. Peake, 22 Vet.App, 111 (2008).  The Board thus concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 

In summary, after a thorough review of all the pertinent evidence, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 70 percent for PTSD between October 31, 2003 and June 21, 2005.  As such, the benefit of the doubt doctrine is not applicable and the claim is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD between October 31, 2003 and June 21, 2005 is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


